79 F.3d 1156
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Carlton PETERS, Petitioner-Appellant,v.R. Michael CODY, Respondent-Appellee.
No. 95-5257.
United States Court of Appeals, Tenth Circuit.
March 19, 1996.

ORDER and JUDGMENT*
Before TACHA, BALDOCK, and BRISCOE, Circuit Judges.**
BALDOCK, Circuit Judge.


1
Petitioner Carlton Peters, appearing pro se, appeals the district court's dismissal of his 28 U.S.C. § 2254 petition for writ of habeas corpus.   We exercise jurisdiction under 28 U.S.C. § 1291 and affirm.1


2
On appeal, Petitioner argues the district court erred in dismissing his § 2254 petition for a writ of habeas corpus.   Specifically, Petitioner asserts:  (1) the district court erred in holding he was procedurally barred from raising an ineffective assistance of counsel claim in the instant petition;  (2) the district court erroneously refused to grant him an evidentiary hearing;  (3) he was denied a direct appeal in violation of the Sixth and Fourteenth Amendments;  and (4) his attorney deprived him of his constitutional right to appeal his conviction.


3
We have reviewed Petitioners' brief, the district court's order, and the record before us.   Based upon our review of the record, we have determined there is no reversible error and AFFIRM the district court's dismissal of Petitioner's § 2254 petition.


4
AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


**
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.   The case therefore is ordered submitted without oral argument


1
 We grant Petitioner's motion for a certificate of probable cause and dispose of his appeal on the merits.  Grant v. Patterson, 391 U.S. 464, 466 (1967).   We also grant Petitioner's motion for leave to proceed in forma pauperis